Title: To James Madison from James Leander Cathcart, 3 June 1802
From: Cathcart, James Leander
To: Madison, James


					
						No. 7.
						Sir
						Leghorn June 3rd: 1802
					
					Yesterday I enclosed dispatches from Mr: Eaton at Tunis down to the 4th: of May.  I have now the honor to forward an extract of the intelligence which I receiv’d from Tripoli on the 1st: inst. containing the most prominent transactions of that government from the 12th: of March to the 30th: of April in addition to which I take the liberty to forward for the information of govt. the following extracts from Mr: Eatons letter to me of the 21st: of May.
					On the day before yesterday the Schooner Enterprize Lieut: Sterret arrived here, thirty six days from before Tripoli.  He left there four Sweedish Frigates & one American the Boston.  The Swedish flagstaff is at lenth taken down & an end put to temporizing.  Some bickerings have since taken place between the Tripoline gunboats & the allies  A few Moors have been kill’d & one Swede wounded  Mc.Niels grape & langrage were found an unwelcome Regalia to the boats; though he suffer’d nothing from their too elevated Shot.
					It is favorable to us here that the captures of Tunisian merchantmen complain’d of have all been done by the Swedes. This circumstance relieves me from incalculable perplexities with this government.
					Lieutenant Sterret assures me that seven days ago, the Bashaw Ciddi Mohamed, was at Malta waiting the arrival of our Squadron; Captn: Mc:Niel signifies to me by letter of the 17th. inst: that this is by arrangment between them.  Thus things seem to be in a good train.  Notwithstanding former reports I believe we may rely on the information last receiv’d.
					An Express ship of War has lately arrived from England at Malta with orders for the immediate evacuation of that Island.  Every thing else remains as when I last wrote you.  I am &ca.
					Sign’d William Eaton
					I am Sensible Sir that a dispatch which only gives a narration of facts without the principle circumstances serving to elucidate them is little better than a gazette, but as I do not know the moment the Ship sails which takes this, I must defer a comment for some other opportunity.
					I request you Sir to forward me a credit upon the house of Dussony Brothers, or if more convenient an order to Messrs. Degen & Purviance of this City to furnish me with cash as I may want it & to take their reimbursement from our Navy Agents at London.
					I am extremely anxious to hear of the arrival of our Squadron under Comodore Truxton, & beg leave to subscribe myself with respectful esteem Sir Yr. most Obnt. Servt.
					
						James Lear: Cathcart
					
					
						I inclose a copy press impression of my dispatch No: 8 of last year, a duplicate of which I forwarded on the 21st: of May enclosed to Mr: Cathalan of Marseilles with dispatch No: 6 of the above date.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
